                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

In re: ETERON, INC., et al., 1                                     Chapter 11
                                                       Case No. 18-45161-pjs
                                                       (Jointly Administered)
                                                       Hon. Phillip J. Shefferly 
 
 
      ORDER DISMISSING CHAPTER 11 CASE OF JOINTLY ADMINISTERED 
               DEBTOR SAKURA ENTERPRISES, LLC. ONLY 
 
This matter having come before the Court on the motion (ECF #129) of Sakura 
Enterprises, LLC., a debtor (“Debtor”) in one of these jointly administered cases, 
requesting dismissal of its case only, proper notice of the motion having been given and 
the Court being otherwise fully advised in the premises; 
 
IT IS HEREBY ORDERED that Debtor’s motion is GRANTED. 
 
IT IS FURTHER ORDERED that Chapter 11 bankruptcy case #18‐45163 only is 
DISMISSED. 
 
IT IS FURTHER ORDERED the obligation to pay U.S. Trustee quarterly fees and file 
Monthly Operating Reports (MORs) and provide disbursement information will not be 
affected by the dismissal of this case. Debtor will pay all U.S. Trustee fees due and 
owed, in the present total amount of $325.00 for the Third Quarter of 2018 by August 30, 
2018, which amount may be increased, based on disbursement information to be 
provided by the Debtor based on the MORs and other disbursement information to be 
provided. If additional amounts are owed, the U.S. Trustee will provide notice to 
Debtor’s counsel of the additional amount(s) owed and full payment will be made 
within ten (10) days of such notification. The Debtor will be responsible to pay all U.S. 
Trustee fees due and owed, in the amount of at least $325.00, for the Fourth Quarter of 
2018 on or before September 30, 2018 if this case is still open in the Fourth Quarter of 
2018. The Debtor will also be responsible to pay all U.S. Trustee fees due and owed for 
any additional Quarters this case is still open in, in the amount of at least $325.00, 
                                                 
1
  The Debtors in these jointly administered cases are: Eteron, Inc. (Case No. 18-
45161-pjs); and Sakura Enterprises, LLCLLC (Case No. 18-45163-pjs).



    18-45163-pjs   Doc 38   Filed 10/12/18   Entered 10/12/18 16:57:37     Page 1 of 2
which amounts due or owed for the Third Quarter or any other Quarters may also be 
increased based upon applicable disbursement information provided. 
IT IS FURTHER ORDERED the Debtor will file the MOR for the month of August 2018 
(if it has not already been filed) by September 20, 2018. The Debtor will also provide to 
the U.S. Trustee with disbursement information for the Debtor for the time period April 
23, 2018 through the date the case is dismissed, by June 30, 2018.  The Debtor will also 
provide additional disbursement information or other information as may be requested 
by the U.S. Trustee and will provide such additional disbursement or other information 
as reasonably requested by the U.S. Trustee until this case is closed. 
 
IT IS FURTHER ORDERED this case will not be closed and will remain open pending 
full payment of U.S. Trustee quarterly fees due and owed, filing of the August 
MORs  and disbursement or other information being provided as set forth herein. Upon 
completion of these requirements the U.S. Trustee will file a Notice with the Court. 
 
IT IS FURTHER ORDERED that Debtor’s counsel will file in the lead case #18‐45161 a 
fee application for services rendered in the Debtor’s case only, within fourteen 
days after the Order dismissing this case is entered. The lead case will also remain open 
for that purpose and to provide time for interested parties to file any fee application 
objections and have a hearing and/or filing of a CNR and for entry of an order 
regarding such fees. 
 
 
 
Signed on October 12, 2018

 




    18-45163-pjs   Doc 38    Filed 10/12/18   Entered 10/12/18 16:57:37    Page 2 of 2
